DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 07/11/2022 to application filed on 05/14/2021 which has foreign priority filed on 11/15/2018.
Claims 1-6, 8-11, 13-15 are pending in the case. Claim 1 is independent claim. 
All rejections in the previous office action not set forth below have been withdrawn as necessitated by applicant’s argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2016/0026611 in view of Kasper et al., US 2012/0254467.
	Regarding independent claim 1, Liu teaches a method for communicating information through a telecommunications network, the telecommunications network comprising at least one server and at least one terminal exchanging a set of data (Liu, fig.1; [0036]-[0037], [0040]; client browser receives documents from a server through internet); said at least one terminal being configured to implement an internet browser (Liu, [0036]-[0037], [0041]; client browser receives a document from the server); the communication method being executed by the internet browser and comprising a step of analyzing said set of data (Liu, fig.2; [0050]-[0058]; browser client parses the document to generating a document object model (DOM) tree); the set of data consisting of at least one among: an object element, a branch element  and a display element (Liu, [0037], [0049]; document includes at least one of text, files, image, audio, video, javascript and stylesheet elements); 
	the object element being configured to be unique when it is generated (Liu, fig.2; [0050]-[0058]; javascript); 
	the branch element being configured to comprise at least one auxiliary branch element and/or at least one terminal branch element (Liu, fig.2, [0050]-[0058]; html and body elements/nodes), and,
	 the display element being configured to create a graphic representation (Liu, fig.2, [0050]-[0058]; css stylesheet).
	However, Liu does not explicitly teach communication method using JSON format and being executed by the internet browser; and the communication method comprising further a step of generating an HTML markup language from said set of data by the internet browser to represent at least one web page.
	Kasper teaches communication method using JSON format and being executed by the internet browser; and the communication method comprising further a step of generating an HTML markup language from said set of data by the internet browser to represent at least one web page (Kasper, [0017], [0018], [0022]; client browser receives data in JSON and converts the data to HTML for displaying).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Beals’ teaching and Liu’s teaching to include communication method using JSON format and being executed by the internet browser; and the communication method comprising further a step of generating an HTML markup language from said set of data by the internet browser to represent at least one web page, since the combination would have facilitated the client browser to display JSON data in the document/web page as Beal disclosed.
	Regarding claim 2, which is dependent on claim 1, Liu teaches wherein said set of data is received by said at least one terminal from said server, during a reception step (Liu, [0036]-[0037]).
	Regarding claim 3, which is dependent on claim 1, Liu teaches which comprises a step of forming a tree from said set of data (Liu, fig.2; forming DOM tree).
	Regarding claim 4, which is dependent on claim 3, Liu teaches wherein said at least one auxiliary branch element is configured to comprise said at least one terminal branch element (Liu, fig.2, [0050]-[0058]; body element comprising text element).
	Regarding claim 5, which is dependent on claim 4, Liu teaches wherein the step of forming said tree comprises a step of executing the display element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 6, which is dependent on claim 3, Liu teaches wherein the step of forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements). 
	Regarding claim 8, which is dependent on claim 2, Liu teaches which comprises a step of forming a tree from said set of data (Liu, [0050]-[0058]; generating DOM tree).
	Regarding claim 9, which is dependent on claim 8, Liu teaches wherein said at least
one auxiliary branch element is configured to comprise said at least one terminal branch
element (Liu, fig.2, [0050]-[0058]; html and body elements/nodes).
	Regarding claim 10, which is dependent on claim 9, Liu teaches wherein the step of
forming said tree comprises a step of executing the display element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 11, which is dependent on claim 10, Liu teaches wherein the step
of forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 13, which is dependent on claim 4, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 14, which is dependent on claim 5, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 15, which is dependent on claim 8, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-11, 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Weald et al., US 2015/0154660, [0155] teaches generating html element based on JSON format metadata.
Bloch et al, US 2016/0041954 teaches JSON is transformed to HTML to render a webpage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177